

116 S3036 IS: Unsolicited Loan Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3036IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Jones (for himself, Mr. Cotton, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Truth in Lending Act to prohibit the distribution of any check or other negotiable
			 instrument as part of a solicitation by a creditor for an extension of
			 credit, to limit the liability of consumers in conjunction with such
			 solicitations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Unsolicited Loan Act of 2019.
		2.Unsolicited loan checks prohibited
 (a)In generalSection 132 of the Truth in Lending Act (15 U.S.C. 1642) is amended— (1)by striking the section heading and inserting Unsolicited credit;
 (2)by inserting (a) Credit cards.— before No credit; and (3)by adding at the end the following:
					
 (b)Unsolicited loan checks or transfersNo person may extend any consumer credit that is otherwise subject to this title by— (1)making an unsolicited transfer of funds to the consumer’s credit or asset account; or
 (2)through the consumer’s use of an unsolicited check, other negotiable instrument, access device or other means of initiating an electronic fund transfer as defined in section 903 of the Electronic Fund Transfer Act (15 U.S.C. 1693a), or such other similar instrument or device as the Bureau may, by rule, determine, that is sent to the consumer unless the consumer submitted a written application for, or otherwise requested in writing, the extension of credit before the date on which the creditor sent the check, negotiable instrument, access device or other similar instrument or device.
 (c)Look-Alike checksA certificate, voucher, or other nonnegotiable instrument provided to a consumer in connection with a solicitation for an extension of credit that has the appearance of a check or other negotiable instrument is not an application or request for an extension of credit for purposes of this section.
						(d)Liability of consumer
 (1)DefinitionsIn this subsection, the terms consumer, consumer reporting agency, and consumer report have the meanings given the terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
 (2)Agreement voidAny purported credit agreement entered into or debt purportedly incurred as a result of a violation of subsection (a) or (b) is void and the consumer or cardholder shall not be liable for and no person shall attempt to collect—
 (A)the principal amount sent or transferred to the consumer in violation of this section; or (B)any interest, charge, fee, or penalty.
 (3)Consumer reportingNo information relating to the liability of a consumer alleged by a creditor to have been established in violation of subsection (a) or (b) may be reported to or received by any consumer reporting agency or included in any consumer report.
 (e)RegulationsNot later than 180 days after the date of enactment of this subsection, the Bureau shall prescribe final regulations to implement this section..
 (b)Clerical amendmentThe item relating to section 132 in the table of sections for chapter 2 of the Consumer Credit Protection Act is amended to read as follows:132. Unsolicited credit..
 (c)Effective dateThe requirements of this Act and the amendments made by this Act shall apply to solicitations for extensions of credit made to consumers 180 days after the date of enactment of this Act.